Citation Nr: 0806362	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for entitlement to service connection for a 
thoracic spine condition to include scoliosis and 
denegerative disc disease.

2.  Entitlement to service connection for a thoracic spine 
condition to include scoliosis and degenerative disc disease.

3.  Entitlement to service connection for ulcerative colitis, 
to include as secondary to medications taken for all other 
service-connected conditions.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1982 to 
October 2002, and had an additional period of unverified 
service characterized as inactive.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that found no new and material evidence 
had been presented to reopen a claim for service connection 
for a thoracic spine condition, to include scoliosis and 
degenerative disc disease last denied by the RO in August 
2003 and a claim for service connection ulcerative colitis.

In May 2007, the veteran submitted additional evidence 
pertinent to the appeal.  The appellant provided a written 
waiver of review by the agency of original jurisdiction in 
January 2008.  Appellate review may proceed. 

The issue of entitlement to service connection for ulcerative 
colitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service 
connection for thoracic scoliosis; that same month, the RO 
notified the veteran of the determination and of his 
appellate rights, but he did not appeal this decision and it 
became final.

2.  The May 2007 private medical opinion received since the 
August 2003 rating decision is not duplicative or cumulative 
of evidence previously of record, and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a thoracic spine disorder.

3.  The veteran's service medical records indicate that the 
veteran sustained trauma to the back in service, complained 
of cervical and lumbar pain in service, underwent lumbar 
spine surgery in service, and that multiple disorders of the 
spine were diagnosed during service, including degenerative 
disc disease of T11, and private medical opinion relates the 
veteran's in-service duties to his current thoracic 
degenerative disc disease.  


CONCLUSIONS OF LAW

1.  The RO's unappealed August 2003 rating decision that 
denied the veteran's claim of service connection for thoracic 
scoliosis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2003).

2.  Evidence received since the August 2003 rating decision 
is new and material; the claim of entitlement to service 
connection for a thoracic spine condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2007).

3.  With resolution of benefit of the doubt in the veteran's 
favor, the veteran's thoracic spine degenerative disc disease 
is the result of or secondary to disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal, an award of service connection.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  



Merits of the Claim

1.  New and Material Evidence

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the August 2003 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (2002); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, in August 2003 the RO denied service connection 
for thoracic scoliosis on the basis that thoracic scoliosis 
is a congenital or developmental defect unrelated to military 
service and that there was no evidence showing that the 
veteran had been diagnosed as having a thoracic spine 
disability or condition related military service.  

New and material evidence would be evidence supporting the 
veteran's assertions that he is diagnosed with a thoracic 
spine condition and that the condition is related to his 
military service and that he is not, in fact, diagnosed with 
scoliosis.  The newly submitted medical evidence includes an 
examination report dated May 2007 that reflects that the 
veteran is diagnosed as having moderately severe multi-level 
thoracic degenerative disc disease as a direct result of his 
military service.  The examination also directly states that 
there is no current evidence that thoracic scoliosis is 
present.  As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  

2.  Service Connection

The veteran seeks service connection for a thoracic spine 
condition, to include scoliosis and degenerative disc 
disease. 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection means that the facts establish that a 
particular injury or disease resulting in a disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  

Service connection may also be established by a showing of 
chronicity of a disorder or continuity of symptoms.  Under 38 
C.F.R. § 3.303(b), a veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and (2) that the veteran presently has the same 
condition.  With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption 
period evidence address existence in service.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390-393 (1994) (medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption-period may suffice.  It has been noted that the 
language of the regulation (i.e., "first shown as a clear- 
cut clinical entity, at some later date") appears to 
contemplate the use of post-service or post-presumption-
period disease. Further, to the extent that the language of 
the regulation is ambiguous, "interpretive doubt is to be 
construed in the veteran's favor." Savage, supra, citing 
Brown v. Gardner, 513 U.S. 115, 117-18 (1994).

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice.  Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, supra.

As addressed below, the dispositive issue on appeal concerns 
whether the veteran's currently diagnosed thoracic spine 
condition is related to his military service.  The Board 
finds in the veteran's favor and grants service connection 
for the thoracic spine injury.

The veteran claims that his service medical records contain 
considerable evidence of back trauma, mostly lumbar and 
cervical, but also including thoracic problems.  The veteran 
is service-connected for lumbosacral spine, degenerative disc 
disease diskectomy and degenerative disc disease, cervical 
spine; however, the Board is nonetheless obligated to review 
the record towards ascertaining whether there is any basis 
upon which to grant the claim.  Having done so, the Board has 
noted the presence of thoracic back symptoms in service, and 
continuous thoracic back pain since that time, and will grant 
the claim on the benefit-of-the-doubt doctrine.

Service medical records confirm the veteran's long and well-
documented history of back problems.  The veteran's military 
separation examination also clearly notes the veteran's 
complaints of back pain.  Degenerative disease at T12 was 
noted on radiologic examination conducted in April 2001.  The 
record establishes that the veteran had repeated instances of 
back pain in service and continuous symptomatology 
thereafter.  

There was a notation of scoliosis at the cervicothoracic 
junction in service, and a diagnosis of mild scoliosis on a 
VA exam.  The finding of scoliosis has been a focus of the 
adjudication process.  Nevertheless, the veteran may obtain 
service connection if he demonstrates that there was some 
event in service and some competent evidence to establish a 
nexus between a current thoracic spine disorder and his 
military service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998) (noting 
that the essential components of a successful claim of 
service connection are: (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event).

The veteran, whose military occupational specialty was that 
of a heavy equipment operator, is competent to provide lay 
evidence indicating constant symptoms.  "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).  Here, the veteran's 
statements, and the private medical evidence in comparison 
with the veteran's SMRs, when evaluated with the other 
evidence of record, are competent, credible and probative.  
In particular, the Board finds the May 2007 neurological 
opinion, which states that the veteran does not currently 
have scoliosis, but does have degenerative disc disease of 
the thoracic spine which is related to his service, is 
convincing and sufficient to place evidence in a state of 
equipoise regarding the thoracic spine condition claim.

Further medical inquiry could be undertaken with a view 
towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been reached and the benefit of the doubt rule will therefore 
be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The 
Board finds, when resolving reasonable doubt in the veteran's 
favor, a thoracic spine condition was incurred in service, 
warranting service connection.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a thoracic spine 
condition.

Service connection for thoracic spine degenerative disc 
disease is granted.


REMAND

The veteran claims that the symptoms of ulcerative colitis 
manifested during service or are the result of medications he 
is required to take for his service-connected spine 
disabilities.  He is, therefore, claiming service-connection 
both on a direct basis and as secondary to his service-
connected disabilities.  

It is now well-settled law that despite the specific theories 
of entitlement to benefits raised by a claimant, VA must 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection) see Bingham v. Principi, 
421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. 
App. 307, 312-313 (2006).

Here, the Board has determined that additional evidentiary 
development is necessary as to the claim of service 
connection for ulcerative colitis.  The RO has adjudicated 
service connection for the disorder on a direct basis.  
However, the veteran has asserted and the record also 
suggests consideration of the issue as to whether secondary 
service connection may be granted.
Accordingly, the case is REMANDED for the following action:

1.  The Ro should provide proper notice 
of the elements of secondary service-
connection to the veteran pursuant to 
the VCAA.  

2.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

3.  The veteran should be scheduled for 
any necessary VA examination to 
ascertain the etiology and onset of 
ulcerative colitis.  The examiner must 
provide a detailed medical opinion 
regarding the etiology of ulcerative 
colitis ad the veteran's service-
connected disabilities and medications 
used to treat those service-connected 
disabilities.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The entire claims file, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, who should acknowledge 
such receipt and review in any report 
generated as a result of this remand.  

The examiner should answer these 
questions:  
		Is it at least as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) that the veteran has 
ulcerative colitis proximate to, 
secondary to, or as a result of his 
service-connected disabilities or any 
treatment of medication for a service-
connected disability?  
		If not, did the veteran's current 
ulcerative colitis have its onset in 
service?

4.  The RO/AMC should take such 
additional development action as it 
deems proper with respect to the 
claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  Following such 
development, the RO/AMC should review 
and readjudicate the claims on the 
basis of direct and secondary theories 
of entitlement to service-connected 
compensation.  See 38 C.F.R. § 4.2 (If 
the findings on an examination report 
do not contain sufficient detail, it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the veteran a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


